UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-7448


UNITED STATES OF AMERICA,

                       Plaintiff – Appellee,

          v.

ANTHONY LAMAR SNIPE,

                       Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Patrick Michael Duffy, Senior
District Judge. (2:02-cr-00833-PMD-1)


Submitted:   November 21, 2013             Decided:   November 26, 2013


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony Lamar Snipe, Appellant Pro Se. Sean Kittrell, Assistant
United   States  Attorney,  Charleston,  South   Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Anthony Lamar Snipe appeals the district court’s order

denying his motion to reconsider the court’s previous denial of

his     18    U.S.C.    § 3582(c)(2)     (2006)    motion   for     a    sentence

reduction.       We have reviewed the record and find no reversible

error.       See United States v. Goodwyn, 596 F.3d 233, 235-36 (4th

Cir. 2010) (district court does not have authority to reconsider

prior    order    on    § 3582   motion).      Accordingly,   we    affirm     the

district court’s order.           We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials      before    this    court   and   argument   would    not   aid   the

decisional process.



                                                                         AFFIRMED




                                         2